 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                      Case No.: 20cv00069-JAH (KSC)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO EXTEND TIME TO
                                                        RESPOND TO INITIAL
14   MAKSUT M. INCIYAN, an individual
                                                        COMPLAINT (Doc. No. 7)
     and representative capacity as trustee of
15
     The Inciyan Family Trust dated February
16   19, 2004; ANN A. INCIYAN, an
     individual and representative capacity as
17
     trustee of The Inciyan Family Trust dated
18   February 19, 2004; ADM INC., a
     California Corporation; and DOES 1-10,,
19
                                    Defendants.
20
21         Pending before the Court is the Parties’ Joint Motion to Extend Time to Respond
22   to the Initial Complaint. Doc. No. 7. Upon consideration of the Parties’ motion and for
23   good cause shown, the motion is GRANTED.
24   //
25   //
26   //
27   //
28   //

                                                    1
                                                                              20cv00069-JAH (KSC)
 1   IT IS HEREBY ORDERED that the deadline for all defendants in this case shall be
 2   extended as follows:
 3         1.    Defendant Maksut M. Inciyan must respond to the summons and complaint
 4               by or before March 18, 2020.
 5         2.    Defendant Ann A. Inciyan must respond to the summons and complaint by or
 6               before March 19, 2020.
 7         3.    Defendant ADM Inc. must respond to the summons and complaint by or
 8               before March 12, 2020.
 9         IT IS SO ORDERED.
10
11
12   DATED:     February 12, 2020
13
                                                _________________________________
14                                              JOHN A. HOUSTON
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                         20cv00069-JAH (KSC)
